 



Exhibit 10.16
COMPENSATION OF NAMED EXECUTIVE OFFICERS OF ALLEGHANY CORPORATION (THE
“COMPANY”)
     The following information relates to the compensation of the chief
executive officer and the four other most highly compensated executive officers
of the Company serving as executive officers at the end of 2005.
SUMMARY COMPENSATION TABLE

                                                      Annual Compensation  
Long-Term                                 Other Annual   Incentive   All Other
Name and Principal                   Bonus   Compensation   Plan Payouts  
Compensation Position   Year   Salary   (1)   (2)   (3)   (4)
Weston M. Hicks,
    2005     $ 800,000     $ 810,000     $ 8,074     $ —     $ 126,915  
President and chief
    2004       700,000       518,007       5,104       —       111,430  
executive officer(5)
    2003       624,000       468,000       4,743       —       99,866  
 
                                               
Roger B. Gorham
    2005     $ 416,667     $ 337,500     $ 6,457     $ —     $ 67,227  
Senior Vice President – Finance and Investments and chief financial officer (6)
    2004       25,189       —       277       —       142  
 
                                               
Robert M. Hart,
    2005     $ 491,497     $ 292,507     $ 7,347     $ 886,104     $ 83,544  
Senior Vice President,
    2004       472,593       282,703       6,787       706,485       79,956  
General Counsel and Secretary
    2003       454,416       268,149       6,304       460,788       76,581  
 
                                               
James P. Slattery,
    2005     $ 432,640     $ 257,637     $ 4,622     $ 557,163     $ 71,512  
Senior Vice President —
    2004       416,000       227,136       4,756       293,781       68,733  
Insurance
    2003       400,000       229,200       4,569       —       66,024  
 
                                               
Peter R. Sismondo,
    2005     $ 239,455     $ 136,203     $ 3,208     $ 455,328     $ 40,200  
Vice President, Controller,
    2004       230,245       103,749       3,030       363,114       38,579  
Treasurer and Assistant Secretary
    2003       221,389       101,485       2,867       236,940       37,034  

 

(1)   These amounts represent (i) bonuses earned in respect of the relevant year
under the 2005 Management Plan, which is designed to reward executive officers
for the attainment of one or more performance goals established by the
Compensation Committee, subject to reduction or elimination of any such bonus
based on such criteria as the Compensation Committee shall determine, including,
but not limited to, individual objectives established by the Compensation
Committee, and (ii) in the case of the 2005 amounts for Messrs. Gorham and
Sismondo, additional discretionary bonuses of $76,969 and $25,000, respectively,
paid outside the 2005 Management Plan.   (2)   These amounts represent
(i) payments for reimbursement of taxes on income imputed pursuant to the
Company’s long-term disability and group term life insurance policies, and
(ii) in the case of the 2005 amounts for each of Messrs. Hicks and Gorham, the
additional amount of $2,500 representing the payment of luncheon club dues and
fees.   (3)   These amounts represent payouts in February 2005 in settlement of
performance shares awarded under the 1993 Long-Term Incentive Plan (the “1993
Plan”), which entitled the holder thereof to payouts of cash and/or Common Stock
(in such proportion as is determined by the Compensation Committee) up to a
maximum amount equal to the value of one share of Common Stock on the payout
date for each performance share, depending upon the average annual compound
growth in the Company’s Earnings Per Share (as defined by the Compensation
Committee pursuant to the 1993 Plan) for the 2001-2004 award period. Such payout
was made in cash to the extent of minimum statutory withholding requirements in
respect of the award, with the balance in Common Stock.   (4)   The 2005 amounts
listed for Messrs. Hicks, Gorham, Hart, Slattery and Sismondo include (i)
savings benefits of $119,375, $61,875, $73,606, $64,792 and $35,861,
respectively, credited pursuant to the Deferred Compensation Plan; and
(ii) benefits valued at $3,520, $1,332, $5,918, $2,700 and $1,130, respectively,
pursuant to the Securities and Exchange Commission rules, of life insurance
maintained by the Company on their behalf. Such life insurance policies provide
a death benefit to an executive

 



--------------------------------------------------------------------------------



 



    officer who is an employee at the time of his death equal to four times the
amount of such executive officer’s annual salary at January 1 of the year of his
death. The 2005 amounts listed for each of Messrs. Hicks, Gorham, Hart and
Slattery also include compensation of $4,020, and the 2005 amount listed for
Mr. Sismondo also includes compensation of $3,209, in respect of other insurance
coverage.   (5)   Mr. Hicks was appointed President and chief executive officer
of the Company effective December 31, 2004, and was Executive Vice President of
the Company prior thereto.   (6)   Mr. Gorham has been a Senior Vice President
of the Company since December 2004 and chief financial officer since May 1,
2005.

 